            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:19 CV 344 MR WCM

DAVID L. SETTLEMYER and         )
JANE SETTLEMYER                 )
                                )
           Plaintiffs,          )
v.                              )                           ORDER
                                )
BORG-WARNER MORSE TEC, LLC; )
BWDAC, INC.; CARLISLE           )
INDUSTRIAL BRAKE & FRICTION )
INC.; CATERPILLAR, INC.; CBS    )
CORPORATION; CERTAIN TEED       )
CORPORATION; CONSOLIDATED       )
TRUCK PARTS, INC.; CRA          )
TRAILERS INC.; CUMMINS, INC.;   )
DAIMLER TRUCKS NORTH            )
AMERICA LLC; DANA               )
COMPANIES, LLC; EATON           )
CORPORATION; FEDERAL-MOGUL )
ASBESTOS PERSONAL INJURY        )
TRUST; FORD MOTOR COMPANY; )
HEAVY DUTY PARTS, INC.;         )
GENUINE PARTS COMPANY;          )
KELSEY-HAYES COMPANY; MACK )
TRUCKS, INC.; NAVISTAR, INC.;   )
PACCAR, INC.; PNEUMO ABEX, LLC )
                                )
           Defendants.          )
_______________________________

     This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 128) filed by William M. Graham.        The Motion

indicates that Mr. Graham, a member in good standing of the Bar of this Court,

is local counsel for Plaintiffs and that he seeks the admission of Donald P.



    Case 1:19-cv-00344-MR-WCM Document 131 Filed 12/16/20 Page 1 of 2
Blydenburgh, who the Motion represents as being a member in good standing

of the Bar of the State of New York. It further appears that the requisite

admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 128) and ADMITS

Donald P. Blydenburgh to practice pro hac vice before the Court in this matter

while associated with local counsel.


                                 Signed: December 15, 2020




    Case 1:19-cv-00344-MR-WCM Document 131 Filed 12/16/20 Page 2 of 2
